 


 HR 1722 ENR: To designate the facility of the United States Postal Service located at 601 Banyan Trail in Boca Raton, Florida, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 1722 
 
AN ACT 
To designate the facility of the United States Postal Service located at 601 Banyan Trail in Boca Raton, Florida, as the Leonard W. Herman Post Office. 
 
 
1.Leonard W. Herman Post Office 
(a)DesignationThe facility of the United States Postal Service located at 601 Banyan Trail in Boca Raton, Florida, shall be known and designated as the Leonard W. Herman Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Leonard W. Herman Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
